t c memo united_states tax_court priscilla ann clues petitioner v commissioner of internal revenue respondent docket no 31176-12l filed date priscilla ann clues for herself susan k greene for respondent contents findings_of_fact opinion clues’ argument that she is not liable for the trust-fund-recovery penalties because exclusive temporaries did not have the financial means to pay its trust-fund taxes -2- clues’ argument that she is not liable for the trust-fund-recovery penalties because she did not personally benefit from the unpaid trust-fund taxes clues’ argument that she should not be liable for both the trust-fund-recovery penalties and the dollar_figure restitution sentence clues’ argument that she is entitled to an income-tax deduction of dollar_figure million clues’ argument that exclusive temporaries paid its employment_taxes clues’ argument that the irs did not know the value of her property when it filed the notices of lien and proposed the levy in may and date memorandum findings_of_fact and opinion morrison judge the appeals_office of the irs issued a notice_of_determination sustaining a proposed levy and the filing of notices of lien the levy was proposed and the lien notices were filed to collect trust-fund- recovery penalties from the petitioner priscilla ann clues for failure to pay the employment_taxes of exclusive temporaries inc for and clues timely filed a petition with the court to challenge the notice_of_determination the court has jurisdiction under sec_6330 and sec_6320 of the internal revenue code of as amended we sustain the determination of the -3- appeals_office findings of fact2 in clues became the sole owner of a staffing company in houston texas called exclusive temporaries inc exclusive temporaries exclusive temporaries was an s_corporation that supplied nurses to hospitals including ben taub hospital and lbj hospital both of which were operated by harris county texas clues was the president of exclusive temporaries clues testified that in she made a dollar_figure million payment on behalf of exclusive temporaries to a barrister in south africa named valikazi and that in exchange for the payment valikazi agreed to make arrangements to recruit nurses from south africa train them and transport them to the united_states we do not all references to sections are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all facts stipulated by the parties are found as facts by the court even if not repeated in this part of the opinion make a finding that the testimony is true it is unnecessary to do so because even if the payment was made as clues described it would not affect our decision in clues was indicted in the u s district_court for the southern district of texas the district_court on counts of criminal charges under sec_7201 one count each for the calendar quarters in the years and on date clues signed a plea agreement with an assistant u s attorney as part of the plea agreement the testimony appears inconsistent with the plea agreement that clues signed in to resolve criminal tax charges against her as part of the plea agreement other parts of which are described below she agreed that if the case were to proceed to trial among the facts that would be offered by the united_states to establish clues’ guilt would be in during the irs civil audit of employment_taxes of eti exclusive temporaries clues wired-transferred approximately dollar_figure million of eti’s funds out of the united_states in order to evade the employment_taxes owed by eti for the years in the indictment and sec_7201 provides any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title the internal_revenue_code_of_1986 as amended which is title_26 of the u s code or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the costs of prosecution clues pleaded guilty to count of the indictment that she willfully attempted to evade and defeat the payment of employment_taxes owed by exclusive temporaries for the fourth quarter of in violation of sec_7201 the united_states agreed that it would not prosecute clues any further on the information the united_states presently has the united_states agreed that the total amount of restitution owed in this case was dollar_figure clues agreed to pay restitution to the irs of dollar_figure clues agreed to the district court’s ordering her as a condition of supervised release to pay restitution to the irs of dollar_figure clues agreed that any fine or restitution imposed by the district_court would be due and payable immediately clues agreed not to file any claim_for_refund of taxes interest or penalties represented by the restitution paid in this case on her own behalf or on behalf of exclusive temporaries inc even if the ultimate civil liability that defendant clues owes turns out to be less than the amounts paid in restitution she also agreed not to file any employment_taxes are reported and paid quarterly action in a u s district_court in the u s tax_court or in the u s claims_court seeking a refund or other recovery_of the amounts paid in restitution in this criminal case even if the ultimate civil liability that defendant owes turns out to be less than the amount_paid in restitution clues agreed that if the case were to proceed to trial one of the facts that would be offered by the united_states to establish her guilt would be the relevant conduct in this case and the restitution owed to the irs in this case is dollar_figure which is the total amount of employment_taxes owed to the united_states by eti exclusive temporaries on all four quarters of and clues agreed that if the case were to proceed to trial among the facts that would be offered by the united_states to establish her guilt would be that for and she failed to file quarterly form sec_941 for exclusive temporaries and did not pay form_941 employer’s quarterly tax_return is the quarterly form used by employers to report employment_taxes to the irs any employment_taxes for those quarters except for a few partial payments made during on date the district_court imposed a judgment on clues the judgment adjudicated that clues was guilty of the offense described in count of the indictment the judgment dismissed the remaining counts of the indictment on motion of the united_states as part of the judgment the district_court imposed a sentence consisting of three elements imprisonment of months supervised release of three years following release from imprisonment and criminal monetary penalties the judgment stated that the total criminal monetary penalties consisted of the following a special assessment of dollar_figure which the judgment remitted because the district_court found that it was unlikely that the assessment could be collected no fine and restitution to the irs of dollar_figure in addition the judgment stated that clues was required to pay interest on restitution unless she paid the restitution before the 15th day after the date of judgment pursuant to u s c section f the judgment stated that the total criminal monetary penalties had to be paid under the schedule of payments on sheet of the judgment the schedule of the judgment also stated all of the payment options on sheet may be subject_to penalties for delinquency and default pursuant to u s c g payments on sheet of the judgment stated that payment of the total criminal monetary penalties are due as follows a gx lump sum payment of dollar_figure due immediately balance due in accordance with gx d below d gx payment in equal monthly installments of dollar_figure over a period of months to commence days after release from imprisonment to a term of supervision the schedule of payments also stated unless the court has expressly ordered otherwise if this judgment imposes imprisonment payment of criminal monetary penalties is due during imprisonment on date clues was taken into custody to serve her sentence she was incarcerated at the federal prison camp in bryan texas on date clues made a dollar_figure restitution payment to the district_court this was the first of payments that clues made to the district_court the parties have stipulated that the first four payments were restitution payments they did not make a similar stipulation as to the other nine payments on date the irs credited dollar_figure to clues’ account for her trust- fund-recovery penalty for the first quarter of the entry in the irs’s records states that the credit was a penalty adjustment due to payment by related business_entity the trial record contains no other information about this dollar_figure credit we assume for the purpose of this opinion that this dollar_figure credit is unrelated to clues’ restitution payment of dollar_figure made on date on date the irs revenue_officer in charge of collecting the trust-fund-recovery penalties from clues had a telephone conversation with clues to gather information about her assets on date the irs revenue_officer had another telephone conversation with clues to gather information about her assets also on date the irs hand-delivered a letter trust funds recovery penalty letter to clues at the federal prison camp in bryan the letter informed clues that the irs was proposing to assess trust-fund- recovery penalties for her failure to pay to the irs the trust-fund taxes owed by exclusive temporaries the letter informed clues that if she did not agree with the penalties she could appeal the proposed assessment in writing within days the letter gave clues instructions on how to make such an appeal the irs represented to us that its policy is to credit clues’ initial restitution payments against unpaid non-trust-fund employment_taxes not against trust-fund- recovery penalties under this policy the irs would not have recorded the date restitution payment as a credit against clues’ trust-fund- recovery penalties on date clues sent the irs a form_2751 proposed assessment of trust fund recovery penalty consenting to the assessment and collection of the trust-fund recovery penalties for and on date the irs received the form_2751 on date the irs assessed the trust-fund-recovery penalties against clues for and on date the irs sent clues a notice that it intended to levy to collect the trust-fund-recovery penalties for and the notice stated that clues could request a collection-review hearing with the irs’s appeals_office on date the irs filed notices of lien against clues’ properties in brazoria county texas and harris county texas to collect the trust-fund- recovery penalties for and also on date the irs sent clues notices that it had filed notices of lien against clues’ properties in brazoria county and harris county to collect the trust-fund-recovery penalties for and these date notices stated that clues could request a collection-review hearing with the appeals_office on date clues’ account at the federal bureau of prisons was charged dollar_figure for a payment to the irs the irs credited this payment to clues’ account for her trust-fund-recovery penalty for the first quarter of on date clues mailed the irs a request for a collection-review hearing with respect to the proposed levy and the filed notices of lien in her request clues stated that she could not pay the trust-fund-recovery penalties because she was in prison had little income and was in bad health in her request clues indicated that she had made a dollar_figure payment to the irs from her prison account on date clues made a dollar_figure payment to the irs from her prison account the irs credited this payment to clues’ account for her trust-fund- recovery penalty for the first quarter of on date clues made a dollar_figure payment to the irs from her prison account the irs credited this payment to clues’ account for her trust- fund-recovery penalty for the first quarter of on date the appeals_office wrote clues to inform her that it would not consider alternatives to collection action unless she sent a form 433-a collection information statement for wage earners and self-employed individuals within days on date clues sent the appeals_office a collection- information statement giving information about the values of her assets on date clues was transferred from the federal prison camp in bryan texas to the leidel residential reentry center a halfway house in houston texas on date the appeals_office wrote a letter to clues stating that it had scheduled a meeting for date pincite a m in houston and that this meeting would be her primary opportunity to discuss the reasons she disagreed with the collection actions and to discuss alternatives to collection actions clues was allowed to leave leidel residential reentry center temporarily to attend the meeting in houston on date the appeals_office had the scheduled meeting with clues at the meeting clues told the appeals_office that she was in the process of looking for employment that the date that she would be placed in home detention was date and that if she could not find a job she would enroll in the culinary institute and work on her computer skills at the meeting clues questioned why she should have to pay dollar_figure per month of restitution and also pay the trust-fund-recovery penalties in response the appeals_office told her that she had to pay dollar_figure monthly to the district_court as required by the criminal judgment and that in addition the irs could collect from her for the civil penalties on date clues was permanently released from the leidel residential reentry center on date the appeals_office issued a notice_of_determination sustaining the proposed levy and the filing of the lien notices the notice_of_determination stated that clues’ request to declare her account currently not collectible was denied because she owned various pieces of real_property specifically the notice_of_determination stated that clues owned a homestead in houston with equity of dollar_figure a property in alvin texas with equity of dollar_figure a property in decatur georgia another property in houston valued at dollar_figure and a lot in brazoria county texas that some of these properties were held by alter ego entities and that the revenue_officer estimates the total value of the taxpayer’s real_property is less than dollar_figure the notice_of_determination stated that the filing of the lien notices was necessary to protect the government’s interest in clues’ real_property the notice_of_determination stated that the proposed levy was necessary to collect valid unpaid liabilities the notice_of_determination stated it was explained that she must pay the dollar_figure for months to the u s district clerk as stated in the criminal judgment in addition the irs may collect from her and apply the funds to the civil liabilities the notice_of_determination stated that the appeals_office had verified through a ccount transcripts that balances were due when the irs had issued the notices of lien filings and the notice proposing a levy on date clues filed the petition with the tax_court she was a resident of texas when she filed the petition on date clues made a dollar_figure restitution payment to the district_court this was the second of payments that clues made to the district_court on date clues made a dollar_figure restitution payment to the district_court this was the third of payments that clues made to the district_court on date clues made a dollar_figure restitution payment to the district_court this was the fourth of payments that clues made to the district_court to explain why she paid only dollar_figure clues testified that the district_court had reduced her monthly restitution amount from dollar_figure to dollar_figure she did not testify when this reduction occurred nor did she explain why the prior two payments were for dollar_figure we need not determine whether the monthly payment was indeed reduced by the district_court because this statement if true would not affect our decision a record dated date from the district_court shows that clues had made four restitution payments as of that date dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date the district court’s record also showed the following amounts in relation to clues’ only debt which was referred to in the record as victim restitution w interest total owed total collected total outstanding dollar_figure dollar_figure dollar_figure clues made the remaining of payments to the district_court as follows date payment amount date date date date date date date date date of of of of of of of of of dollar_figure on date this case was tried in houston texas opinion an employer is required to pay three types of federal employment_taxes first an employer must pay the employer share of the fica tax sec_3111 and b second an employer must withhold the employee share of the fica tax from its employees’ wages and pay these withheld amounts to the irs sec_3102 and b third an employer must withhold its employees’ income taxes from its employees’ wages and pay these withheld amounts to the irs sec_3402 sec_3403 all three types of employment_taxes are reported on form_941 and paid quarterly sec_6151 sec_31_6011_a_-4 sec_31_6011_a_-1 sec_31_6071_a_-1 employment_tax regs the second and third types of employment taxes--fica withholding and income-tax withholding--are referred to as trust-fund taxes because the employer is required to place the amounts withheld from wages in a special trust fund for the benefit of the government before paying the amounts to the irs sec_7501 436_us_238 if the employer fails to pay trust-fund taxes to the irs the persons responsible for paying the taxes are personally liable for the amounts under sec_6672 provided that those persons willfully failed to pay over the taxes slodov u s pincite the liability imposed by sec_6672 is fica refers to the federal_insurance_contributions_act secs sometimes referred to as the trust-fund-recovery penalty 138_tc_348 the trust-fund-recovery penalty is assessed and collected in the same manner as a tax sec_6671 before the irs can levy to collect a tax and after the irs has filed a notice of lien to collect a tax the irs must offer the person against whose property the liability is to be collected a collection-review hearing with its appeals_office sec_6320 sec_6330 at the hearing the appeals_office must obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 at the hearing the person may raise any relevant issue relating to the unpaid tax or the collection action sec_6330 the issues raised may include challenges to the appropriateness of the collection action sec_6330 the issues raised may also include challenges to the existence or amount of the underlying tax_liability but only if the person did not have an opportunity to dispute such tax_liability sec_6330 after the hearing the appeals_office must make a determination that takes into consideration the verification regarding the applicable law or administrative procedure the issues raised by the person at the hearing and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 after the appeals_office has made the determination the person can petition the tax_court for review of the determination sec_6330 in such an appeal we review de novo ie anew any determination of the appeals_office as to the underlying tax_liability that is properly at issue 114_tc_176 as to other matters we review the determination of the appeals_office for abuse_of_discretion id pincite--that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law 129_tc_107 clues argues that the appeals_office made six errors in its determination we discuss these six alleged errors below in part sec_1 and respectively we conclude that the appeals_office did not err clues’ argument that she is not liable for the trust-fund-recovery penalties because exclusive temporaries did not have the financial means to pay its trust-fund taxes clues argues that she should not be liable for the trust-fund-recovery penalties because exclusive temporaries’ alleged payment of dollar_figure million to recruit south african nurses made it impossible for exclusive temporaries to pay the trust-fund taxes to the irs clues contends that she did not know that exclusive temporaries had any unpaid employment-tax liabilities until the irs audit in and after it had made the alleged payment of dollar_figure million and that by then it did not have the money to pay the liabilities the irs responds that a dollar_figure million payment made in would not have impaired exclusive temporaries’ financial position during most of the periods at issue and the irs further contends that clues cannot challenge her liability for the trust-fund-recovery penalties because first she had a prior opportunity to make such a challenge when she received the letter and second she did not make such a challenge at the collection-review hearing clues responds that the letter had not been personally delivered to her because she had to get it through her counselor meaning her prison counselor she argues that even if the letter was personally delivered to her she did not have access to legal counsel in prison to help her respond to the letter clues also contends that she did not challenge her liability for the trust-fund-recovery penalties at the collection-review hearing because the appeals_office failed to help her present her claim the irs contends that legal representation is not necessary to appeal the assessment of penalties in response to a letter and that the appeals_office was required only to consider issues raised by clues at the collection-review hearing not to help her present these issues in a collection-review hearing regarding actions to collect the trust-fund- recovery penalty the person allegedly liable for the penalty may be entitled to challenge the existence or amount of the penalty liability see sec_6330 132_tc_301 however the person cannot challenge the existence or amount of the penalty liability if the person had a prior opportunity to do so sec_6330 if there was such a prior opportunity the tax_court lacks jurisdiction to consider the existence or amount of the penalty liability when reviewing the determination of the appeals_office 135_tc_344 a person who has received a letter which notifies the person of the opportunity to administratively appeal the penalty has had a prior opportunity to challenge the existence or amount of the trust-fund-recovery penalty id clues stipulated that the irs hand- delivered a letter to her in the federal prison camp in bryan texas although at trial she appeared to retract this stipulation testifying that the letter was delivered to her only indirectly through her prison counselor what matters is that she received the letter see id having received the letter clues had a prior opportunity to contest the penalties id that she did not have legal counsel in prison did not deprive her of this prior opportunity clues’ argument that she is not liable for the trust-fund-recovery penalties because she did not personally benefit from the unpaid trust- fund taxes clues argues that she should not be liable for the trust-fund-recovery penalties because she did not personally benefit from the trust-fund taxes that exclusive temporaries failed to pay over to the irs clues asserts that she received no salary as president of the company that she put all the company’s money back into its business and that she did not receive the alleged dollar_figure million payment clues’ argument that she did not benefit from her failure to pay the trust-fund taxes appears to be an attempt to challenge the existence or amount of her liability for the trust-fund-recovery penalties because the letter afforded her a prior opportunity to make such a challenge we do not have jurisdiction to consider it see id clues’ argument that she should not be liable for both the trust-fund- recovery penalties and the dollar_figure restitution sentence clues argues that she should not be liable for both the trust-fund-recovery penalties and the dollar_figure criminal-restitution sentence the irs responds although the judgment of the district_court seems to require clues to pay dollar_figure and make payments of dollar_figure per month the irs and clues assume that the total restitution amount is dollar_figure and that the monthly payments count against this dollar_figure total this assumption also appears to be reflected in the record of the district_court dated date that there is no danger of double collection because of the way it will account for the restitution payments it contends that by policy it will apply the restitution payments first to the non-trust-fund employment_taxes of exclusive temporaries ie the employer share of fica and that once these taxes have been paid any further restitution payments will be applied to the trust-fund taxes of exclusive temporaries and will reduce the trust-fund-recovery penalties that have been assessed against clues the irs further contends that if it accidentally collects the same amount twice once as trust-fund tax and once as trust-fund-recovery penalty it will refund clues that amount thus the irs argues it will not collect the trust-fund taxes of exclusive temporaries and the trust-fund-recovery penalties imposed on clues clues responds that the plea agreement bars her from seeking a refund the irs contends that although the plea agreement bars clues from seeking a refund of amounts paid as restitution the plea agreement does not prevent her from seeking a refund of trust-fund- recovery penalties this policy may explain why the payments that clues made to the district_court totaling dollar_figure are not reflected in the irs’s records for clues’ trust-fund-recovery-penalty accounts the parties have stipulated that the first four payments were restitution payments although they have made no such stipulation about the nature of the remaining nine payments as restitution the dollar_figure in payments would have been applied by the irs against exclusive temporaries’ non-trust-fund employment_taxes pursuant to the policy even if we assume without deciding that there is potential for double collection we cannot say that the appeals_office erred in sustaining the proposed levy and the filing of the lien notices the appeals office’s actions in this regard are reviewed by the tax_court for abuse_of_discretion see goza v commissioner t c pincite the restitution sentence of the district_court is a method of collection different than the lien and levy remedies available to the irs one method may succeed where the other may fail indeed the restitution sentence has already proven inadequate the dollar_figure restitution payment was due on date over two years later as of the collection-review hearing in date clues had paid only dollar_figure under these circumstances the irs did not err in resorting to other means of collection no double collection has yet occurred as of the collection-review hearing clues had paid only dollar_figure of the dollar_figure this dollar_figure payment consistent with irs policy was applicable only to the non-trust-fund portion of exclusive temporaries’ employment_tax liability it did not count against the trust-fund portion furthermore the irs had collected only dollar_figure dollar_figure dollar_figure dollar_figure in trust-fund-recovery penalties clues had made the dollar_figure restitution payment on date after the hearing clues made an additional dollar_figure in payments clues’ argument that she is entitled to an income-tax deduction of dollar_figure million clues argues that the alleged dollar_figure million payment to recruit south african nurses was a deduction against exclusive temporaries’ income and that the deduction passed through to her as the s corporation’s sole shareholder the irs responds that the corporation’s income was not an issue before the appeals_office we agree with the irs what clues seeks is a deduction against her own income- tax_liability an s_corporation such as exclusive temporaries is not subject_to the income_tax sec_1363 its taxable_income is computed sec_1363 and its income deductions and losses are passed through to its shareholders sec_1366 thus a deduction or loss against exclusive temporaries’ income would conceivably reduce clues’ income-tax liability the tax_court in a collection-review case has jurisdiction to determine only the underlying tax_liability sec_6330 the court has held that the underlying tax_liability means the amounts that are the subject of the irs’s collection activities 115_tc_329 construing pre-2006 sec_6330 the liabilities the irs seeks to collect from clues are not income_tax liabilities but trust-fund-recovery penalties the two are distinct and unrelated see weber v commissioner t c pincite the court does not have jurisdiction to consider issues related to the amount of clues’ income-tax liability clues’ argument that exclusive temporaries paid its employment_taxes clues argues that exclusive temporaries filed quarterly employment_tax returns for all quarters for which she was assessed the trust-fund-recovery penalties and that it wrote a check each quarter that fully paid its employment-tax liabilities the irs contends that clues did not raise this issue at the collection- review hearing furthermore the irs contends that exclusive temporaries failed to file the returns and pay its employment_taxes on cross-examination clues admitted that exclusive temporaries did not pay its employment_taxes for and we assume without deciding that if exclusive temporaries had paid its employment_taxes it would have been an error for the appeals_office to sustain collection actions to collect the trust-fund-recovery penalties from clues however we reject the factual predicate that exclusive temporaries paid its employment_taxes although clues testified that exclusive temporaries had paid its employment_taxes we find this testimony incredible because this testimony was later recanted by clues the testimony is unsupported by any documentary_evidence and the testimony is inconsistent with various facts in the record for example clues’ plea agreement to make restitution of exclusive temporaries’ unpaid employment_taxes clues’ argument that the irs did not know the value of her property when it filed the notices of lien and proposed the levy in may and date clues argues that the irs did not know the value of her property when it filed the notices of lien and proposed the levy in may and june of clues points out that it was not until date that she gave the appeals_office a collection-information statement estimating the value of her assets the irs argues that the value of the taxpayer’s property has no bearing on whether the irs is initially entitled to file a notice of lien on the property or propose a levy a taxpayer or in this case someone liable for the trust-fund-recovery penalty may request that a liability be designated currently not collectible where on the basis of the taxpayer’s assets equity income and expenses the taxpayer has no apparent ability to make payments on the outstanding liability see fangonilo v commissioner tcmemo_2008_75 slip op pincite although clues had little income she had according to the information available to the appeals_office up to dollar_figure in assets therefore the appeals office’s refusal to treat clues’ liability as currently not collectible was not an abuse_of_discretion it is not relevant that the appeals_office had access to more information about the value of clues’ assets at the collection-review hearing than did the irs when it proposed the levy and filed the notices of lien see sec_6331 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir none of the six errors alleged by clues has merit to reflect the foregoing decision will be entered for respondent
